Name: Council Regulation (EEC) No 743/85 of 21 March 1985 concerning the conclusion of the Protocol on the extension of the Cooperation Agreement between the European Economic Community and Indonesia, Malaysia, the Philippines, Singapore and Thailand, member countries of the Association of South-East Asian Nations, to Brunei-Darussalam
 Type: Regulation
 Subject Matter: international affairs;  economic geography
 Date Published: nan

 23.3.1985 EN Official Journal of the European Communities L 81/1 COUNCIL REGULATION (EEC) No 743/85 of 21 March 1985 concerning the conclusion of the Protocol on the extension of the Cooperation Agreement between the European Economic Community and Indonesia, Malaysia, the Philippines, Singapore and Thailand, member countries of the Association of South-East Asian Nations, to Brunei-Darussalam THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, in order to attain its objectives in the sphere of external economic relations, the European Economic Community should approve the Protocol on the extension to Brunei-Darussalam of the Cooperation Agreement between the Community and the member countries of Asean, HAS ADOPTED THIS REGULATION: Article 1 The Protocol on the extension to Brunei-Darussalam of the Cooperation Agreement between the European Economic Community and the member countries of Asean is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council shall give notification that the procedures necessary for the entry into force of the Protocol have been completed in respect of the Community (2). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1985. For the Council The President G. ANDREOTTI (1) OJ No C 72, 18. 3. 1985, p. 109. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.